DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Applicant’s claims 1-25, Examiner finds Burnside (US 4,579,563) to be the closest relevant prior art reference.  Burnside discloses a method for preparing a low particulate hydrocarbon product comprising: blending a tar stream comprising particles with a fluid (solvent) and heating to a temperature of up to 200°F (93°C) or 250°F (121°C) to produce a fluid-feed mixture (see Burnside, column 4, lines 24-61).  The fluid-feed mixture comprises about 2-25 wt% of the fluid (see Burnside, column 4, lines 54-55).  The particles in the tar stream are dissolved when producing the fluid-feed mixture (see Burnside, column 4, lines 63-68).  However, Burnside does not disclose or otherwise suggest heating the tar stream and fluid to a temperature of 250°C or greater.  Thus, Examiner finds Applicant’s claims 1-25 patentable over the disclosure of Burnside.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771